Citation Nr: 1828211	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  16-52 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) in the form of aid and attendance or housebound benefits.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  The Veteran died in June 2017.  His spouse died in May 2011.  As noted below, prior to his death, the Veteran's daughter was appointed as the Veteran's legal custodian. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied the Veteran's claim for entitlement to SMC based on aid and attendance or housebound benefits.  The Veteran disagreed with this determination, and perfected this appeal to the Board prior to his death.  

During the course of the appeal, in a May 2015 rating decision, the RO determined that the Veteran was not competent to handle disbursement of funds.  A June 2015 Certificate of Legal Capacity to Receive and Disburse Benefits appointed the Veteran's daughter as the payee of benefits, and she is listed as the Veteran's legal custodian above.

After the Veteran's death, the Veteran's daughter applied to be recognized as a substitute for the Veteran's pending SMC claim before the Board.  As discussed below, the RO recently denied her request for substitution in a May 4, 2018 letter.  

The Board nevertheless observes that in a September 2017 determination letter, the RO denied the Veteran's daughter's claim for accrued benefits, as a claimant in her own right.  She filed a notice of disagreement in November 2017, and her appeal still awaits a Statement of the Case from the Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  The Veteran passed away in June 2017.  

2.  In letter dated May 4, 2018, the RO denied the Veteran's daughter eligibility as a valid substitute.  


CONCLUSION OF LAW

Due to the death of the Veteran, and the RO's determination that the Veteran's daughter is not a valid substitute, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to SMC in the form of aid and attendance or housebound benefits at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in June 2017, during the pendency of the appeal.  As a matter of law, Veteran's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In a letter dated May 4, 2018, the RO denied the Veteran's daughter eligibility as a substituted claimant, precluding her from stepping into the shoes of the Veteran, and continuing his pending appeal for entitlement SMC in the form of aid and attendance or housebound benefits before the Board.  Because of this determination by the RO, the Board is prevented from recognizing the Veteran's daughter as a valid claimant, and cannot proceed with the adjudication of the aid and attendance claim.  See 38 C.F.R. § 3.1010(e) (2017) (the AOJ will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  Therefore, this appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A  (2012); see 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).

The Board's dismissal of this appeal does not affect the right of the Veteran's daughter to appeal the RO's May 2018 determination denying eligibility as a valid substitute.  Additionally, the Board intimates no opinion as to the merits of this appeal, or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 









	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for entitlement to SMC in the form of aid and attendance or housebound benefits is dismissed.




		
V.  Chiappetta
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


